Citation Nr: 0328420	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  00-23 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for status post lumbar 
laminectomy.

3.  Entitlement to service connection for status post partial 
medial meniscectomy of the right knee.

4.  Entitlement to service connection for status post partial 
medial meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1959.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.


REMAND

The veteran claims that he is entitled to service connected 
for hearing loss, right and left knee disabilities and a low 
back disability.  Before the Board can adjudicate these 
claims, however, additional action by the RO is necessary.  

I.  Veterans Claims Assistance Act

The Board notes that important procedural aspects of the law 
for veterans claiming compensation benefits have changed 
during the course of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 ("VCAA") was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A.  This provision of the law 
codifies VA's duty to assist and essentially provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2003). 

In a decision promulgated on September 22, 2003, the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1), 
which provides a claimant one year to submit evidence.  
Paralyzed Veterans of America, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), in which the Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response. 

In this case, it appears that the veteran has been properly 
notified of the VCAA.  The Board notes that the July 2000 
rating decision on appeal initially denied the veteran's 
claims as not well grounded.  In a Supplemental Statement of 
the Case issued in January 2002, however, the RO 
readjudicated the claims on the merits after citing to the 
VCAA.  A May 2001 letter by the RO also notified the veteran 
of the evidence, if any, he should obtain and which evidence, 
if any, VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 
U.S.C.A. § 5103.  Although this letter cites only to his 
claim for service connection for bilateral hearing loss, the 
information provided by the RO pertains to each of the claims 
on appeal.  In any event, the veteran was notified of the 
elements necessary to prove his claims at a January 2003 
hearing held before the undersigned Member of the Board. 

The Board also notes that the May 2001 letter notified the 
veteran that he had 60 days to submit additional evidence in 
support of his claim.  This information is inconsistent with 
38 U.S.C.A. § 5103(b)(1), which provides a claimant one year 
to submit evidence.  However, the veteran continued to submit 
additional evidence after the one-year period from the date 
of the May 2001 letter.  In particular, the veteran testified 
at a January 2003 hearing, at which time he submitted 
additional evidence with a waiver of RO consideration.  He 
also stated that no other evidence was available with respect 
to any of his claims.  Therefore, the Board finds that the 
May 2001 letter was not misleading or detrimental to the 
veteran's claims because it was not prematurely decided short 
of the one-year period provided for in 38 U.S.C.A. 
§ 5103(b)(1).  In any event, the Board notes that it is 
remanding the case back to the RO to obtain additional 
medical evidence, as will be discussed below.   

II.  Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R.    § 3.303(a) 
(2003).  For purposes of applying the laws administered by 
VA, hearing impairment will be considered a disability when 
the thresholds for any of the frequencies at 500, 1000, 2000, 
3000 or 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003). 

The veteran claims that he currently suffers from a hearing 
loss disability as a result of noise exposure while jumping 
from airplanes and firing weapons in service without the use 
of ear protection.  The veteran's statements concerning noise 
exposure in service are consistent with his DD Form 214, 
which shows that he served in light weapons infantry and 
received the Parachutist Badge.  

The veteran also testified that he saw a medic on several 
occasions for hearing problems after jumping from planes but 
was told that it was part of the job.  Unfortunately, the 
National Personnel Records Center (NPRC) has indicated that 
veteran's service medical records were destroyed.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that there is a heightened obligation to explain findings and 
to carefully consider the benefit-of-the-doubt rule in cases 
where records are presumed destroyed while in the possession 
of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In any event, the absence of evidence of a hearing 
loss disability in service is not fatal to the veteran's 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The record shows that the veteran has a current hearing loss 
disability for VA purposes.  Audiological evaluation reports 
from Miracle Ear date from 1993 to 1999 show auditory 
thresholds over 40 decibels in several of the frequencies 
listed in 38 C.F.R. § 3.385, thereby establishing a hearing 
loss disability for VA purposes.  None of these records, 
however, contains a medical opinion conerning the cause or 
date of onset of the veteran's hearing loss.

In a February 2003 letter, German G. Lasala, M.D., stated 
that he had been treating the veteran for the past seven 
years for orthopedic disabilities.  Dr. Lasala also stated 
that, "The [veteran] was in airborne service, when during 
that time he had progressive hearing loss...."  However, it 
does not appear that Dr. Lasala's opinion was based on a 
review of the claims file.  See Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying condition can be no 
better than the facts alleged by the veteran).   

In light of these findings, the veteran should be afforded a 
VA audiological evaluation to determine whether it is at 
least as likely as not that his current hearing loss 
disability is related to service.  See 38 U.S.C.A. § 5103A(d) 
(West 2002) (In a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion 
based  upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).  

III.  Disabilities Involving the Right and Left Knees and Low 
Back

The veteran also claims that he suffers from disabilities 
involving his knees and low back as a result of injuries 
sustained during his many jumps as a parachutist in service.  

In his February 2003 letter, Dr. Lasala reported that the 
veteran "developed chronic low back pain producing some 
lumbar stenosis and osteoarthritis of the lumbar spine from 
jumping out of airplanes."  Dr. Lasala also noted that the 
veteran developed significant osteoarthritic changes of the 
knees which required bilateral knee arthroplasty under the 
care of Drs. John Meaney and James Levi.  The only medical 
record is the February 2003 statement.

Since Dr. Dr. Lasala's opinion is not based on a review of 
the claims file, the veteran should be afforded a VA 
orthopedic examination to determine whether it is at least as 
likely as not that his current disabilities involving his 
knees and back are related to service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  The RO should also attempt to obtain 
any relevant treatment records from Drs. Lasala, Meaney and 
Levi.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should consider the issues on 
appeal under the VCAA, ensuring that all 
notification and assistance requirements 
of the VCAA are satisfied.  Any notice 
given, or action taken thereafter, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir., September 22, 2003).  

2.  The RO should request that the 
veteran provide the appropriate signed 
releases and the addresses for Drs. 
Lasala, Meaney and Levi.  The RO should 
obtain and associate with the claims file 
all medical records concerning the 
veteran's treatment for the disabilities 
at issue.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of his hearing loss 
disability.  The examiner should be 
notified that the veteran's service 
medical records are unavailable, but that 
it should be presumed that he was exposed 
to noise in service while jumping from 
airplanes and firing weapons without the 
use of ear protection.  The examiner 
should also obtain the veteran's history 
of noise exposure after service.  
Following an examination and a review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any current hearing 
loss disability is related, even in part, 
to noise exposure during the veteran's 
period of active duty service.  A 
complete rationale for any opinion 
expressed must be provided.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his bilateral knee and low 
back disabilities.  The examiner should 
review the claims file, including a copy 
of this remand.  The examiner should be 
notified that the veteran's service 
medical records are unavailable.  The 
examiner should state whether it is at 
least as likely as not that a disability 
involving either knee or back is related 
to service, including his service as a 
parachutist.  A complete rationale for 
any opinion expressed must be provided.

5.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



